Name: Commission Regulation (EC) No 3560/93 of 21 December 1993 amending Regulation (EEC) No 2698/93 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic and fixing the quantities available for the period 1 January to 31 March 1994 for imports from the Czech and Slovak Republics
 Type: Regulation
 Subject Matter: Europe;  political geography;  tariff policy;  trade policy;  animal product
 Date Published: nan

 No L 324/42 Official Journal of the European Communities 24. 12. 93 COMMISSION REGULATION (EC) No 3560/93 of 21 December 1993 amending Regulation (EEC) No 2698/93 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic and fixing the quantities available for the period 1 January to 31 March 1994 for imports from the Czech and Slovak Republics HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2698/93 (4) is hereby amended as follows : 1 . The first paragraph of Article 1 is replaced by the following : 'All imports into the Community under the arrange ­ ments provided for in Article 14 (2) and (4) of the Interim Agreements on products in groups 1 , 2, 3, 4, 5, 6, 7, 8 , 9, 10, 11 , 12 and 13 referred to in Annex I to this Regulation shall be subject to the presentation of an import licence.' 2. Section C of Annex I is replaced by sections C and D of Annex I to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), as amended by Council Regulation (EEC) No 2235/93 (2), and in parti ­ cular Article 1 thereof, Whereas the Interim Agreement on trade and trade ­ related matters with the Czech and Slovak Federal Repu ­ blic (3) has been provisionally applied since 1 March 1992 ; whereas on 20 December 1993 the Community has concluded additional Protocols to the aforementioned Agreement with the Czech Republic and the Slovak Republic following the dissolution of the Czech and Slovak Federal Republic on 1 January 1993 ; whereas these additional Protocols provide in particular for the distribution between the two successor States of the Community concessions granted in the Interim Agree ­ ment ; Whereas the additional Protocols make provision for opening separate quotas for the Czech Republic and the Slovak Republic from 1 January 1994 ; whereas certain detailed rules of application must accordingly be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 The available quantities to be taken into consideration in the case of applications for import licences lodged between 1 and 10 January 1994 for products originating in the Czech Republic or the Slovak Republic shall be those laid down in Annex II to this Regulation . Article 3 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 56, 29. 2. 1992, p. 9. 0 OJ No L 200, 10. 8 . 1993, p. 5. (3) OJ No L 115, 30. 4. 1992, p. 2. (4) OJ No L 245, 1 . 10 . 1993, p. 80. 24. 12. 93 Official Journal of the European Communities No L 324/43 ANNEX I C. Products originating in the Czech Republic Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 10 3 730 4 000 4 2700103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 11 420 455 4901602 41 10 1602 42 10 1602 49 (*) Excluding tenderioin presented alone. D. Products originating in die Slovak Republic Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 12 0103 92 1 9 1 870 2 000 2 130 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (') 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 13 1602 41 10 180 195 210 1602 42 10 1602 49 (*) Excluding tenderloin presented alone . No L 324/44 Official journal of the European Communities 24. 12. 93 ANNEX IT The Czech Republic  Total quantities available in the period r0u^ 1 January to 31 March 1994 10 2 797,50 11 315,00 The Slovak Republic - Total quantities available in the period rouP 1 January to 31 March 1994 12 1 402,50 13 135,00